Title: From Alexander Hamilton to Samuel Hodgdon, 9 November 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            NY. Nr. 9th. 1799
          
          Colonel Hamtramck in his letter of the nineteenth of September, informs me that a quantity of medicine and Hospital stores have been sent for Fort Defiance, and that there is no such post in existence.
          He likewise informs me that Eleven Hogsheads of Clothing were received last fall at Detroit which were unaccompanied with an Invoice.
          With great considn—
          Saml. Hodgdon Esr.—
        